DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.  The following is in response to an Amendment dated December 28, 2021.  Claim 7 is cancelled.  Claims 1, 11 and 20 are amended.  Claims 1-6 and 8-25 are pending.  All pending claims are examined.  



Allowable Subject Matter
Claims 1-6 and 8-25 are pending.
Claims 1-6 and 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kuntagod, USP Pub. No. 20140172707 discloses a multiple factor authentication method to facilitate a transaction between a user and a service provider whereby “In some implementations, the user captures using the mobile device 720, e.g., a camera in the mobile device 720, a biometric sample, e.g., photograph, fingerprint, or voice, of the associate 705 and communicates data describing the biometric sample to the cloud service 715. In such implementations, the cloud service 715 evaluates the biometric sample and authenticates that the associate 710 as a person that is authorized to perform a transaction.” (Kuntagod, para. 0122)
Regarding independent claims 1, 11 and 21, the cited references taken either individually or in combination with other prior art of record fails to teach (emphasis added);
1.    1. (Currently Amended) A computer-implemented method comprising:
transmitting, from a first device to a second device, a request for an electronic transfer of assets, wherein the request comprises a first biometric identifier of a user of the first device and a timestamp associated with the first biometric identifier;
receiving, from the second device, a response to the request for the electronic transfer of assets, wherein the response comprises verification of the first biometric identifier and a second biometric identifier of a user of the second device;
causing, by the first device, the second biometric identifier to be presented to the user of the first device;
receiving, by the first device and based on a determination that a second timestamp associated with the second biometric identifier is within a predetermined threshold, verification of the
receiving, in an account associated with the first device and based on the verification of the second biometric identifier, the assets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696